Citation Nr: 1727886	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to a rating in excess of 20 percent for chronic low back strain.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION


The Veteran served on active duty in the Air Force from July 1961 to November 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 to May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of the hearing is associated with the claims file.

The Veteran had been represented by a service organization in his appeal, but later revoked that representation.  See April 2017 Hearing Transcript and June 2017 Motion to Advance on Docket from the Veteran.  The Veteran is presently unrepresented in his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.





REMAND

Service Connection Claims

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the AOJ; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203 (2016).

Here, a May 2012 rating decision and June 2012 notification letter denied service connection for left shoulder, neck, left knee and right knee disabilities.  The Board accepts a March 2013 correspondence from the Veteran as an NOD.  See 38 C.F.R. § 20.201 (2016) (NOD does not require special wording); see also October 2014 VA Form 27-0820, Report of General Information.  The record before the Board does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status, the matters must be remanded for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Chronic Low Back Strain

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected low back disability in June 2013.  Evidence dated after the examination suggests a worsening of the low back disability, namely the evidence of radicular pain.  Additionally, the Veteran essentially complained that the June 2013 examiner merely copied the examination findings of a previous examination, which he claimed was cursory at best.  See April 2017 hearing transcript.  After obtaining updated treatment records, the AOJ should schedule the Veteran for another VA examination.  
TDIU

Finally, the issue of TDIU is potentially affected by the low back, neck, shoulder and knee issues on appeal, as the Veteran claims that he is totally disabled due to these disabilities.  See October 2011 TDIU claim.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the low back, neck, shoulder and knee issues being remanded is necessary before the Board may provide a decision regarding the Veteran's TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an appropriate SOC to the Veteran in the matters of entitlement to service connection for left shoulder, neck, right knee and left knee disabilities.  Advise him of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected chronic low back strain.

3.  After all available records are obtained for the record, afford the Veteran a VA examination to determine the current nature and severity of the service-connected low back disability.  The examination should be conducted by an examiner who has not previously examined the Veteran.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

All pertinent evidence of record should be made available to and reviewed by the examiner.  All information required for rating purposes, to include any associated neurological impairment, should be provided to the examiner.  

The examiner must comment upon the nature and extent of ALL neurological impairments associated with the low back disability that have been present during the period of the claim, to include a May 2013 statement from the Veteran's private physician and the Veteran's complaints, and if no longer present, discuss whether the condition has resolved.

The examiner must also provide an opinion concerning the functional impairment of the Veteran's service-connected low back disability and any associated neurological impairment.

The rationale for all opinions offered must be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating and TDIU claims should be readjudicated based on the entirety of the evidence.  If either claim is not granted to the Veteran's satisfaction, the Veteran should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

